BEAUCHAMP, Judge.
The appeal is from a conviction for possessing liquor for the purpose of sale in a dry area, with a fine of $400.00 and 6 months’ confinement in jail.
The record in this case is before us with a lengthy list of objections and exceptions to the court’s charge; with about twenty-one special requested charges and nine bills of exception. We have examined the entire record and find ourselves unable to appraise some of the bills of exception and many of the special requested charges without a statement of facts. None is found in the record. We are of the opinion that such bills and special requested charges as are understandable, in the condition of the record, are without merit.
We find no reversible error and the judgment of the trial court is affirmed.